MEMORANDUM **
J. Jesus Rivas-Ruiz and Maria Mercedes-Rivas, husband and wife and natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order reversing and remanding an immigration judge’s (“IJ”) grant of their applications for cancellation of removal, and the BIA’s order denying their motion for reconsideration. We dismiss the petition for lack of jurisdiction.
Neither the BIA’s April 22, 2003 order denying petitioners’ applications for cancellation of removal and remanding the case to the IJ for a decision regarding voluntary departure, nor the BIA’s July 3, 2003 order denying their motion for reconsideration, is a final order of removal. Accordingly,. we lack jurisdiction over this petition for review. See 8 U.S.C. § 1252(a)(1) (providing for “[j]udicial review of a final order of removal”); Lopez-Ruiz v. Ashcroft, 298 F.3d 886 (9th Cir. 2002) (order) (court of appeals has jurisdiction to review only final orders of removal); cf Molina-Camacho v. Ashcroft, 393 F.3d 937, 940-41 (9th Cir.2004) (BIA lacks authority to order alien removed when it reverses an IJ’s grant of cancellation of removal and must remand the matter to the IJ).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.